COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 FLEX ENTERPRISES LP, FLEX                       §
 ENTERPRISES LP D/B/A EP FITNESS,                                No. 08-12-00123-CV
 AND FLEX ENTERPRISES                            §
 MANAGEMENT LLC,                                                    Appeal from the
                                                 §
                   Appellants,                                  County Court at Law #5
                                                 §
 v.                                                            of El Paso County, Texas
                                                 §
 VICTOR CISNEROS,                                                  (TC# 2011-3110)
                                                 §
                   Appellee.
                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and

all costs, both in this Court and the court below, for which let execution issue. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 7TH DAY OF AUGUST, 2014.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.